Citation Nr: 0910007	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-36 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for arthritis of the 
knees.

5.  Entitlement to service connection for glaucoma.

6.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for kidney failure, claimed as due to 
medication prescribed by the Department of Veterans Affairs.




REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 
1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

Regardless of whether the RO has addressed the question of 
new and material evidence, the Board is required to conduct 
an independent new and material evidence analysis in a claim 
involving a finally decided matter.  See Barnett v. Brown, 83 
F. 3d. 1380 (Fed. Cir. 1996) (the Board does not have 
jurisdiction to consider a previously denied claim unless new 
and material evidence is presented, and before the Board 
reopens such a claim, it must so find).  Thus, the question 
as to whether the evidence before the Board is new and 
material will be discussed below.


FINDINGS OF FACT

1.  In a December 1991 rating decision, the RO denied the 
Veteran's claim for service connection for hypertension.  
Although notified of that decision in December 1991, the 
Veteran did not initiate an appeal.

2.  No new evidence associated with the claims file since the 
December 1991 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim or 
raises a reasonable possibility of substantiating the claim.

3.  The Veteran's current diabetes mellitus, sinus disorder, 
arthritis of the knees, and glaucoma developed many years 
after service and are not shown to have been caused by any 
incident of service.

4.  The Veteran's kidney failure was not proximately caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA or by an event 
not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The RO's December 1991 rating decision, wherein service 
connection for hypertension was denied, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).

2.  The evidence received since the December 1991 rating 
decision is not new and material and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  Diabetes mellitus, sinus disorder, arthritis of the 
knees, and glaucoma were not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.309 (2008).

4.  The criteria for establishing entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for kidney 
failure, claimed as due to medication prescribed by VA, are 
not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§§ 3.361 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

Here, through October 2003, November 2003, March 2004, and 
June 2004 letters, the RO notified the Veteran of elements of 
service connection, the evidence needed to establish each 
element, the legal criteria governing claims of entitlement 
to compensation benefits under 38 U.S.C.A. § 1151, and the 
evidence needed to meet that criteria.  The letter informed 
the Veteran of the evidence required to substantiate his 
claims and of his and VA's respective duties for obtaining 
evidence.  In addition, the notice required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006), concerning reopening the 
claim for service connection for hypertension was provided as 
was the notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), concerning effective date and degree of 
disability.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
treatment records and numerous written communications from 
the Veteran and his representative have been submitted.  
Significantly, neither the appellant nor his representative 
have identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

The Board also notes that VA has received a March 2003 
decision from the Social Security Administration (SSA).  
Neither the Veteran nor his attorney have indicated - either 
express or implied, that his SSA records contain evidence 
linking his claimed disabilities to his military service or, 
in the case of his 38 U.S.C.A. § 1151 claim, to VA treatment.  
Thus, the Board is not obtaining his SSA records since there 
is no indication they contain evidence addressing the 
determinative issue of causation.  38 C.F.R. § 3.159(c)(2); 
see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board acknowledges that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion with 
respect to his claimed disabilities.  As will be discussed in 
detail below, however, in light of the uncontroverted facts, 
which indicate that his initial treatment for his claimed 
disorders was not until many years after discharge from 
active duty service and his renal failure resolved with the 
discontinuation of Naprosyn, examinations are unnecessary to 
decide these claims.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  Moreover, inasmuch as new and material 
evidence has not been received to reopen the claim for 
service connection for hypertension, a VA examination is not 
required.  See 38 C.F.R. § 3.159 (c)(4)(C)(iii).  VA has 
satisfied its assistance duties.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Analysis

New and Material Evidence

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Some diseases, 
including hypertension, may be service connected if they 
became manifest to a degree of 10 percent or more within one 
year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

The Veteran was denied service connection for hypertension in 
a rating decision dated in December 1991.  Notice of the 
denial was sent to the Veteran on December 16, 1991.  The 
claim was denied because there was no evidence of 
hypertension during active duty or within the year following 
active duty.  The Veteran did not file a notice of 
disagreement (NOD).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
perfected within one year of the notice of decision, or 
within 60 days of the issuance of the SOC.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103 (2008).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Because the Veteran did not appeal the RO's December 1991 
denial of service connection for hypertension, the decision 
became final in December 1992, one year after notification of 
the decision.  

The claim of service connection for hypertension may be 
reopened only if new and material evidence is presented with 
respect to that claim.  Because the December 1991 denial of 
service connection for hypertension was based on the absence 
of evidence of either a nexus between the Veteran's current 
hypertension and his military service, or evidence that his 
hypertension became manifest to a degree of 10 percent or 
more within the one-year presumptive period, any new evidence 
must relate to one of these unestablished facts in order to 
be considered material and thus warrant reopening the claim.

The relevant evidence of record at the time of the December 
1991 denial of service connection consisted of the Veteran's 
service treatment records and post-service private treatment 
records.  The service treatment records were silent with 
respect to findings or treatment referable to hypertension.  
The report of the Veteran's separation examination in 
February 1973 revealed no hypertensive abnormality, and the 
Veteran reported no history of high or low blood pressure.  
In addition, examination reports during the veteran's period 
of ANG (Air National Guard) service reflect findings of 
hypertension starting from 1984 - eleven years after his 1973 
discharge from active duty service.  

Also of record were private treatment notes dated from 1980 
to 1991.  These records include an October 1983 note finding 
that the Veteran was mildly hypertensive and that he had 
taken blood pressure medication before but he had not taken 
any or seen a doctor "in a good many years."  This is the 
earliest report of findings of hypertension of record.  
Although prior medication for blood pressure was reported by 
the Veteran in 1983, there is no competent medical evidence 
of such treatment.  

The relevant evidence received since the December 1991 denial 
of service connection for hypertension consists of VA and 
private treatment records.  Also new to the record are 
statements from the Veteran and his attorney in support of 
his claim.

While the newly received medical records show that the 
Veteran currently suffers from hypertension, that fact is 
cumulative and redundant of evidence previously of record.  
Further, none of these records relates to a nexus between the 
Veteran's current hypertension and his military service; nor 
does any record contain evidence that his hypertension became 
manifest to a degree of 10 percent or more within the one-
year presumptive period.  Therefore, none of the newly 
received medical treatment records is material to the issue 
of reopening the previously denied claim.  Similarly, the 
statements in support of the claim from the Veteran and his 
attorney are cumulative and redundant of the Veteran's 
contentions at the time of the December 1991 rating decision.

Having reviewed all of the evidence received since the RO's 
December 1991 denial of service connection for hypertension, 
the Board finds that there is newly received evidence that 
was not previously of record, but also finds that none of it 
is material to whether the Veteran's hypertension is related 
to his military service.  Thus, the new evidence is not "new 
and material" because it does not, by itself or when 
considered with previous evidence of record, relate to the 
unestablished fact necessary to substantiate this claim.  New 
and material evidence has not been received.

The Board acknowledges the Veteran's contention that he has 
hypertension that is related to his military service.  
However, there is no evidence of record showing that the 
Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of this disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2008).  
Consequently, the Veteran's own lay assertions as to the 
etiology of his hypertension have no probative value, and 
therefore are not new and material evidence.

Service Connection

As noted above, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Certain chronic diseases, including diabetes mellitus and 
arthritis, may be presumed to have been incurred in service 
if manifest to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In general, service connection requires; (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran claims that he developed diabetes mellitus, a 
sinus disorder, arthritis of the knees, and glaucoma as a 
result of his active duty service.  However, his contentions 
notwithstanding, his service medical records make no 
reference to his claimed disorders.  Specifically, these 
records note the Veteran's complaints of cold symptoms and 
eye irritation as a result of foreign body in the left eye in 
September 1970, burning and itching sensation after reading 
in March 1971, and paint in the right eye in April 1972.  
However, these records are silent with respect to findings of 
or treatment for diabetes mellitus, a sinus disorder, 
arthritis of the knees, or glaucoma.  The Board places 
significant probative weight on the February 1973 separation 
examination report, which notes that laboratory results were 
negative for any albumin or sugar and he denied a history of 
sugar or albumin in urine, eye trouble, ear, nose, or throat 
trouble, swollen or painful joints, or sinus trouble.  
Moreover, his ANG records reflect the initial onset of 
diabetes in 1984, eleven years after his discharge from 
active duty service.  Simply stated, his service medical 
records provide highly probative evidence against his claims.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) 
(contemporaneous medical findings may be given more probative 
weight than a medical opinion coming many years after 
separation from service).

Post-service VA and private treatment reports reflect 
continued treatment for diabetes mellitus.  These record also 
reflect the Veteran's initial post-service complaint of 
arthritis was in June 1996, he was initially treated for 
allergic rhinitis in September 1999, and the first post-
service finding of glaucoma is not until 2001.  

Thus, there is no evidence of diabetes mellitus or arthritis 
of the knees during the one-year presumptive period after 
service.  Indeed, as noted above, the record shows that the 
earliest evidence of any of the Veteran's diabetes is in 
1984, some eleven years after his separation from active duty 
service, and the earliest evidence of any of the other 
claimed disorders is even more remote from the date of the 
Veteran's discharge from active duty service.  Hence, service 
connection is not warranted on a direct basis for any of his 
claimed disorders or on a presumptive basis for diabetes 
mellitus and arthritis.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. § 3.303, 3.307, 3.309 (diabetes 
mellitus and arthritis may be presumed to have been incurred 
in or aggravated by service if manifest to a compensable 
degree within one year of discharge from service).

Also significant is the fact that the record does not include 
a medical opinion concerning the etiology of the Veteran's 
claimed disorders.  In other words, there is simply no 
medical evidence of a nexus or relationship between his 
claimed diabetes mellitus, sinus disorder, arthritis of the 
knees, and glaucoma and his period of active military 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
It is not enough merely to show current disability; rather, 
there also must be competent medical evidence linking the 
current disability to service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See also, 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This simply has 
not been shown with respect to the claims for service 
connection for diabetes mellitus, sinus disorder, arthritis 
of the knees, and glaucoma.

The Veteran's assertions have also been taken into account in 
adjudicating this claim; however, as a layman, he does not 
have the necessary medical training and/or expertise to give 
a probative opinion on the initial manifestation of his 
diabetes mellitus, sinus disorder, arthritis of the knees, 
and glaucoma.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay statements may serve to support claims by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  He is competent to attest to symptoms he 
personally experienced; however, he is not competent to 
provide a diagnosis or findings with respect to such 
symptoms.  

As explained, the presumptive period for service connection 
for diabetes and arthritis is one year after service, and the 
initial diagnoses here was approximately 11 years and 23 
years, respectively, after service.  The treatment report 
that first diagnosed him as having diabetes and the X-ray 
study that initially found arthritis have not been identified 
and, therefore, are not available for review.  However, upon 
obtaining these treatment records or an opinion indicating 
the onset of the diabetes and/or arthritis within the one-
year presumptive period following service, the Veteran is 
encouraged to apply to reopen his claims for service 
connection for diabetes mellitus and arthritis of the knees.  
In this regard it is noted that arthritis must be must be 
objectively confirmed by X-ray.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

In summary, the Board finds no evidence of diabetes mellitus, 
sinus disorder, arthritis of the knees, or glaucoma in 
service or within the applicable one-year presumptive period 
following service, and no competent, probative evidence of a 
nexus between the current manifestations of these disorders 
and the Veteran's period of service.  Therefore, as there is 
no reasonable doubt to resolve in the Veteran's favor, the 
preponderance of the evidence is against service connection 
for diabetes mellitus, sinus disorder, arthritis of the 
knees, and glaucoma and the appeal with respect to these 
issues must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Compensation Under the Provisions of 38 U.S.C.A. § 1151

The law provides that compensation shall be awarded for a 
qualifying additional disability or death of a veteran in the 
same manner as if the additional disability or death were 
service connected.  Such is considered a qualifying 
additional disability or death under the law if it is not the 
result of the veteran's own willful misconduct and the 
disability or death was caused by VA hospital care, medical 
or surgical treatment, or examination, and the proximate 
cause of the additional disability or death was: 1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA 
compares the veteran's physical condition immediately prior 
to the hospital care or medical treatment upon which the 
claim for benefits is based with the physical condition after 
such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA 
medical treatment resulted in the Veteran's additional 
disability.  Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an 
additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  Medical treatment cannot cause the 
continuance or natural progress of a disease or injury for 
which the treatment was furnished unless VA's failure to 
timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  
38 C.F.R. § 3.361(c)(2).  The proximate cause of disability 
is the action or event that directly caused the disability, 
as distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).

In addition to causation, it must also be shown that (1) VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider, or (ii) that VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  
38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

Review of the Veteran's VA and private medical records 
reveals that he carries a diagnosis of renal failure.  
Private treatment records reflect a diagnosis of chronic 
renal failure in April 2002.  These records also reflect that 
the veteran underwent ultrasound examination of his kidneys 
for renal failure in July 2002.  A March 2003 VA treatment 
report notes that the veteran had acute renal failure which 
was resolved now and the veteran was off Naprosyn.  Although 
renal failure is noted in the veteran's problem list, VA and 
private treatment records show no subsequent treatment for 
renal failure.  

Upon thorough review of the evidence of record, the Board 
concludes that the evidence does not support the Veteran's 
assertion that he sustained kidney failure or kidney damage 
as a result of medication prescribed by VA.  Review of the 
record reflects that although the Veteran experienced renal 
failure as a result of Naprosyn which had been prescribed for 
pain, when the renal failure was discovered, the Naprosyn was 
discontinued and the Veteran's renal failure resolved and has 
required no subsequent treatment.  

Although the Veteran did experience renal failure as a result 
of medication, Naprosyn, prescribed by VA, the Board observes 
that the condition resolved with discontinuation of the 
medication and the Veteran does not currently have renal 
failure.  The medical evidence reflects that this problem has 
resolved and no resulting kidney damage has been shown.  A 
threshold requirement for the payment of VA compensation for 
any disability is that the disability claimed must be shown 
as currently diagnosed.  38 U.S.C.A. § 1151.

Thus, in comparing the Veteran's condition immediately prior 
to the hospital care or medical treatment upon which the 
claim for benefits is based with his condition after such 
care or treatment, the Board concludes that no additional 
disability manifested by kidney damage resulted from the 
medication, Naprosyn, prescribed by VA.  38 C.F.R. 
§ 3.361(b).  In the absence of proof of that additional 
disability proximately resulted from the VA care at issue, a 
claim for compensation under 38 U.S.C.A. § 1151 cannot be 
substantiated.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Without medical evidence that the VA medical treatment 
resulted in a current diagnosis of kidney failure or kidney 
damage, the claim for compensation under 38 U.S.C.A. § 1151 
for kidney failure cannot be granted.  As noted above, the 
clinical evidence establishes that the Veteran's renal 
failure resolved and there has been no subsequent treatment 
for renal failure.  

In the absence of medical evidence linking a current 
diagnosis of kidney failure or kidney damage to VA treatment, 
the Board has not attempted to obtain opinion or evidence as 
to whether the VA care at issue was negligent, careless, or 
that the Veteran has a disability which is the proximate 
result of an event not reasonably foreseeable.  The Board 
notes that, if additional disability were present in this 
case, the Board would next consider whether the causation 
elements required for compensation under § 1151 were met.  
However, as the preponderance of the evidence is against a 
finding that the Veteran incurred additional current 
disability manifested by renal failure as a result of VA 
treatment, causation need not be considered.

While the Board respects the right of the Veteran to offer 
his opinion, as noted above, he has not been shown to have 
the requisite medical training or knowledge to provide a 
competent opinion as to this matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay statements may serve 
to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, the issue in 
this case is a complex matter which requires specialized 
training for a determination as to causation, standard of 
care, foreseeability, etc., and it is therefore not 
susceptible of resolution by lay opinions.














	(CONTINUED ON NEXT PAGE)




The evidence of record does not show the Veteran has 
additional kidney disability as a result of taking VA-
prescribed Naprosyn and there is no medical evidence on file 
suggesting he does.  His claim for § 1151 compensation 
therefore must be denied because the preponderance of the 
evidence is unfavorable and the doctrine of reasonable doubt 
does not apply.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.102.


ORDER

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for hypertension, 
the application to reopen is denied.

The claims for service connection for diabetes mellitus, 
sinus disorder, arthritis of the knees, and glaucoma are 
denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for kidney failure, claimed as due to 
medication prescribed by VA, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


